DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 01/29/2021.
Claims 1, 3, 5, 12, 17, 18 and 20 have been amended.
Claims 2 and 13 have been canceled.
Claims 1, 3, 5-12 and 15-20 are pending.

Response to Arguments

Applicant argues that the cited references, when viewed singularly or in combination, fail to teach or suggest "specifying a plurality of code-based validation rules that define a declarative stream processing pipeline that is to be applied to validate incoming messages, ... , wherein each of the plurality of code-based validation rules are declaratively defined to specify a rule that an incoming message must comply with to be successfully validated,” as recited in amended claim 1. (p. 17). Applicant further argues that the cited references, when viewed singularly or in combination, fail to teach or suggest that “the plurality of code-based validation rules are run-time components of the declarative stream processing pipeline that are collectively be  used  to  validate each of the incoming messages when all of the code-based  validation  rules  are  satisfied,” or that “at a time of instantiating the declarative stream processing pipeline at a message stream processing engine: instantiating the plurality of code-based validation rules at run-time, and applying the plurality of code-based validation rules at run-time to each incoming message that is received to validate or invalidate each incoming message for schema and content of that incoming message, wherein the plurality of code-based  validation  rules are collectively  used to validate a payload of each incoming message to confirm that the  payload  satisfies criteria for each of the code-based validation rules” as recited in the amended claim 1. (p. 21)
The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Here, the Examiner relies on the combined teaching of Fischer, Attig, Abnous and Shanley (in combination with the prior art as a whole) to reject the limitations at issue. Fischer teaches process messages with a data validation rule-set…wherein the data is either deleted/blocked, sanitized, or passed by the appropriate rule-set, depending on whether the data conform to validation criteria established by the rule-set. …The processor analyzes the data, to conform to the rule-set validation criteria before being passed from the processor to the appropriate outgoing interface [⁋ 0008]. Attig teaches processing declarative description of a packet processor. …generates a pipeline for packet processor from a declarative description of the packet processor. …The declarative descriptor includes sequences of rules for processing the input packets [C. 2:L. 5-18]. Abnous teaches a trigger which defines when a policy executes, a declarative or code-based 
Therefore, Examiner contends that the applied references of Fischer, Attig, Abnous and Shanley (in combination with the prior art as a whole) appears to teach all of the applicant’s claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-7, 10-12, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. US 2017/0374027 (hereafter “Fischer”) in view of Attig et al. US Patent No. 8160092 (hereafter “Attig”) further in view of Abnous et al. US  2007/0233709 (hereafter “Abnous”) and Shanley, US 2018/0373663 (hereafter “Shanley”).

Regarding Claim 1, Fischer teaches a method for processing a stream of incoming messages sent from a specific input message source and validating each incoming message of that stream before sending them to a specific target system ([⁋ 0009], a method of validating data transmitted between a first interface and second interface, determine if the data conform to the data validation criteria established by the rule-set; and communicating the data only if the data conform to the validation criteria), the method comprising:
specifying a plurality of validation rules that define a stream processing pipeline that is to be applied to validate incoming messages ([⁋ 0007], A cyber-security device is configured to pass only validated data, and to "sanitize" and/or block data that do not conform to validation criteria established by the rule-set. The rule-set can be customized for each control device and the interfaces it supports, …rule-sets are provided to define how inbound and outbound data are , wherein a payload of each incoming message includes a set of fields each having a  value, wherein the set of fields is a schema for that incoming  message  and the values  within  the fields are content of that incoming message ([⁋ 0049], the contents of the message payload data are looped through to assure that only allowed fields are present in the message and that they conform to limits defined in the rule-set. This process includes repeating a sequence of sub-steps through the entire contents of the message data payload. The sequence of sub-steps comprises: (1) reading M bytes that comprise a data field identifier; (2) reading the value and contents of the data field; (3) assuring that the data field is allowed by rule-set; and (4) if allowed, assure that the values of that data are within limits and ranges defined in the rule-set. [⁋ 0048], comparing the total size of the data read to the message packet size specified in the associated data headers as defined in the message schema to assure that no extra data have been inserted, that no required fields are missing, and that no potential data overflows are possible. Therefore, it is apparent that the payload includes the value and content of the data field and the required fields and data in the message are defined in the message schema), wherein each of the plurality of validation rules are defined to specify a rule that an incoming message must comply with to be successfully validated, wherein the plurality of validation rules are collectively be  used  to  validate each of the incoming messages when all of the validation  rules  are  satisfied, and wherein the stream processing pipeline is specified for the specific input message source and the specific target system [⁋ 0008], …process messages with a data validation rule-set; data communication between the processor and at least one safety-critical control device, …is either deleted/blocked, sanitized, or passed by the appropriate rule-set, depending on whether the data conform to validation criteria established by the rule-set. The processor analyzes the data, to conform to the rule-set validation criteria before being passed from the processor to the appropriate outgoing interface. [⁋ 0009], validating data transmitted between a first interface and second interface, determine if the data conform to the data validation criteria established by the rule-set. [Fig. 5, ⁋ 0045], After the data inputted to the I/O port are read, the data are qualified (step 202) by a rule-set to determine the presence of malformed or unexpected data. If any unqualified data are found, such data are deleted, and a log event occurs (step 204). If no such unqualified data are found, the content of the qualified data is examined in accordance with the rule-set (step 205) to determine compliance with the validation criteria);
at a time of instantiating the stream processing pipeline at  a  message stream processing engine: instantiating the plurality of validation rules ([Fig. 4, ⁋ 0035], an instantiation of the cyber-security device [e.g. a  message stream , and applying the plurality of validation  rules to each incoming message that is received to validate or invalidate each incoming message for schema and content of that incoming message, wherein the plurality of validation rules are collectively used to validate a payload of each incoming message to confirm that the payload satisfies criteria for each of the validation rules ([Fig. 5, ⁋ 0045], After the data inputted to the I/O port are read, the data are qualified (step 202) by a rule-set to determine the presence of malformed or unexpected data. If any unqualified data are found, such data are deleted, and a log event occurs (step 204). If no such unqualified data are found, the content of the qualified data is examined in accordance with the rule-set (step 205) to determine compliance with the validation criteria. [⁋⁋ 0047-0048], verify message characteristics such as, for example, the message type, and the expected message length, and the message version, to validate integrity of the message. …verifying that the header is valid, ;
outputting only the incoming messages that were successfully validated to a message handler of the message stream processing engine; invalidating other incoming messages that fail to satisfy one of the plurality of validation rules such that those other incoming messages are filtered out and prevented from being processed at the message handler ([⁋⁋ 0030, 0034], only data that are validated by compliance with the validation criteria are passed to a protected secondary communication interface) and data that are not in compliance with the validation criteria are replaced or removed. [Fig. 5, ⁋ 0045], If non-compliance is determined ("NO" in decision step 206), the data are deleted. If the data are found to be compliant with the validation criteria, i.e., the data are determined to be valid ("YES" in decision step 206), the data then written (step 208) on a second I/O port operationally associated with the destination communication interface);
processing, at the message handler, each incoming message that was successfully validated to transform that incoming message into a processed message result that corresponds to that incoming message, wherein each incoming message that was that successfully validated satisfied each of the plurality of validation rules; and sending each of the processed message results to the specific target system ([Fig. 5, ⁋ 0045], …the content of the qualified data is examined in accordance with the rule-set (step 205) to determine compliance with the validation criteria. If non-compliance is determined ("NO" in decision step 206), the data are deleted, and a log entry is created (step 207). If the data are found to be compliant with the validation criteria, i.e., the data are determined to be valid ("YES" in decision step 206), the data may optionally be modified in 
However, Fischer does not explicitly teach, but Attig teaches a plurality of rules that define a declarative stream processing pipeline and plurality of rules are declaratively defined to specify a rule ([Col. 1, lines 6-8], packet processors to processing the declarative description of a packet processor. [Col. 2, lines 5-7 and 14-17], …generates a pipeline for the packet processor from a declarative description of the packet processor. … The declarative description includes sequences of rules for processing the input packets. [Fig. 2, Col. 3, lines 46-49], Declarative description 202 includes sequence rules 208 and 210. Sequence rule 208 includes a sequence of guarded rules, including the guarded rule composed of guard condition 212 and action-sequence 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer to generates a pipeline for packet processor from a declarative description that includes sequences of rules for processing the input packets as taught by Attig, because it would reduce the complexity of designing packet processor [Attig, Col. 1, lines 23-25]. 
code-based validation rules ([⁋ 0026], A policy has a number of elements including a trigger which defines when a policy executes, a declarative or code-based set of conditions that will be evaluated at execution time to true or false, and an outcome (e.g., positive, negative, and error)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer and Attig to code-based set of conditions/rules  as taught by Abnous, because it would allow to validate data whether the set of conditions is true or false.
Fischer in view of Attig and Abnous do not explicitly teach, however, Shanley teaches instantiating the plurality of validation rules at run-time, and applying the plurality of validation rules at run-time ([Abstract] performs a runtime validation of the schema of the response message. [⁋ 0084], The schema of response message 460 will define all of the properties in the message, such as all the data types needed. Thus, response message 460 will include both the schema and the payload. [⁋ 0090], performs, …a runtime validation of the schema of response message 460. …the runtime validation compares one or more of the plurality of properties defined by the schema with one or more of the plurality of properties of response message 460. The response message 460 passes the runtime validation when the plurality of properties defined by the schema is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanley with the references in order to  perform a runtime validation of the schema of a message to validate the payload of the message, because it would allow to send and receive asynchronous messages between one another while ensuring that the received payload is what was said to be sent, e.g., to prevent attacks, malware, etc. a layer of defense (Shanley, ⁋ 0025).

Regarding Claim 3 Fischer teaches the method  according  to  claim  1, at the message stream processing engine: receiving a message validation module for a pipeline definition having a declared configuration for the combination of the specific input message source and the specific target system, wherein the message validation module includes the plurality of validation rules that define the stream processing pipeline ([Fig. 4, ⁋ 0035], an instantiation of the cyber-security device [e.g. a  message stream processing engine] as installed in a safety-,
wherein applying the plurality of validation rules to each incoming message that is received to validate or invalidate each incoming message comprises: executing the message validation module at the message stream processing engine to evaluate each of the incoming messages against each of the plurality of validation rules to either validate or invalidate each incoming message, wherein each incoming message that satisfies all of the validation rules is validated and output to the message handler, and wherein any incoming messages that fail to satisfy one or more of the validation rules is prevented from being output to the message handler ([Fig. 5, ⁋ 0045], After the data inputted to the I/O port are read, the data are qualified (step 202) by a rule-set to determine the presence of malformed or unexpected data. If any unqualified data are found, such data are deleted, and a log event occurs (step 204). If no such unqualified data are found, the content of the qualified data is examined in accordance with the rule-set (step 205) to determine compliance with the 
assembling, based on the pipeline definition, the declarative stream processing pipeline [Col. 2, lines 5-7 and 14-17], …generates a pipeline for the packet processor from a declarative description of the packet processor. … The declarative description includes sequences of rules for processing the input packets. [Fig. 2, Col. 3, lines 46-49], Declarative description 202 includes sequence rules 208 and 210. Sequence rule 208 includes a sequence of guarded rules, including the guarded rule composed of guard condition 212 and action-sequence 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer to generates a pipeline for packet processor from a declarative description that includes sequences of rules for processing the input packets as taught by Attig, because it would reduce the complexity of designing packet processor [Attig, Col. 1, lines 23-25].
Fischer in view of Attig do not explicitly teach, however, Abnous teaches plurality of code-based validation rules ([⁋ 0026], A policy has a number of elements including a trigger which defines when a policy executes, a declarative or code-based set of conditions that will be evaluated at execution time to true or false, and an outcome (e.g., positive, negative, and error)).

Fischer in view of Attig and Abnous do not explicitly teach, however, Shanley teaches applying the plurality of validation rules at run-time ([Abstract] performs a runtime validation of the schema of the response message. [⁋ 0090], performs, …a runtime validation of the schema of response message 460. …the runtime validation compares one or more of the plurality of properties defined by the schema with one or more of the plurality of properties of response message 460. The response message 460 passes the runtime validation when the plurality of properties defined by the schema is consistent with the plurality of properties of the payload of response message 460).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shanley with the references in order to  perform a runtime validation of the schema of a message to validate the payload of the message, because it would allow to send and receive asynchronous messages between one another while ensuring that the received payload is what was said to be sent, e.g., to prevent attacks, malware, etc. a layer of defense (Shanley, ⁋ 0025).

Regarding Claim 5, Fischer teaches the method according to claim 1, wherein at least one of the plurality of code- based validation rules is a schema validation rule used to specify  a constraint  about a schema of each incoming message that must be satisfied for that incoming message to be successfully validated, the method further comprising: for each incoming message: evaluating a schema of that incoming message to ensure compliance with the schema validation rule, wherein the schema validation rule defines one or more of: at least one field that is required to be present in each incoming message, at least one field that is allowed to be present in each incoming message, and at least one field that is not allowed to be present in each incoming message ([⁋⁋ 0047-0049], validate that there are no illegal values or extra characters in the message, and that all required fields are present and match requirements defined in the message protocol and the rule-set. Comparing the total size of the data read to the message packet size specified in the header or associated data headers as defined in the message schema to assure that no extra data have been inserted, that no required fields are missing. Assure that only allowed fields are present in the message and that they conform to limits defined in the rule-set).

Claim 6, Fischer teaches the method according to claim 5, wherein at least one of the plurality of code- based validation rules is: a field value validation rule used to define a constraint about a value for at least one field of each incoming message that must be satisfied for that incoming message to be successfully validated, the method further comprising: for each incoming message: evaluating a value for at least one field of that incoming message to ensure compliance with the field value validation rule ([⁋ 0049], reading the value and contents of the data field; assuring that the data field is allowed by rule-set; and if allowed, assure that the values of that data are within limits and ranges defined in the rule-set).

Regarding Claim 7, Fischer teaches the method according to claim 1, wherein at least one of the plurality of code- based validation rules complies with: an exact match schema that declares that schema of an incoming message must exactly match a schema defined by that validation rule for validation to be successful, wherein the schema defines a structure and type of contents for each data element within the incoming message ([⁋⁋ 0046-0047], An exemplary rule-set that may be used including following logical processes operating on message: In the first process, the message is qualified by reading the message header to determine and verify message characteristics such as, for example, the 

Regarding Claim 10, Fischer teaches the method according to claim 1, wherein the message stream  processing engine is configurable to operate with a number of different input message sources and a number of different target systems, and  wherein each combination of a specific input message source and a specific target system … that is to be applied to validate incoming messages from the specific input message source to the specific target system ([⁋ 0006], safety-critical control systems will support processing messages inline between many different interfaces. … provide a solution that can perform a secure "bridge" between different systems. [⁋ 0007], a customizable rule-set programmed into the device for processing inbound and outbound message data at each interface. …configured to pass only validated data, and to "sanitize" 
However, Fischer does not explicitly teach, but Attig teaches a specific pipeline definition that is used to define a specific instance of the declarative stream processing pipeline that is to be applied to validate incoming messages from the specific input message source to the specific target system, wherein each specific instance of the declarative stream processing pipeline comprises a specific set of code-based validation rules that that are declaratively defined  for that particular combination of the specific input message source and the specific target system ([Col. 2, lines 16-17], declarative description includes sequences of rules for processing packets between two communication devices. [Fig. 2, Col. 3, lines 45-52 ], Declarative description 202 includes sequence rules 208 and 210 [e.g. instances]. Sequence rule 208 includes a sequence of guarded rules, including the guarded rule composed of guard condition 212 and action-sequence 214, the guarded rule composed of guard condition 216 and action-sequence 218, and the last guarded rule of the sequence 208 composed of optional guard condition 220 and action-sequence 222. [Col. 3, line 67 – Col. 4, line 5], Each action-sequence 214, 218, or 222 is either an action or a sequence rule. For example, action-sequence 214 a set action for setting a value of a specified field of the packets, action-sequence 218 is an insert action for inserting data following 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer to define sequence rules [i.e. specific instance] of the declarative stream processing pipeline that is to be applied to validate incoming messages as taught by Attig, because it would reduce the complexity of designing packet processor [Attig, Col. 1, lines 23-25].

Regarding Claim 11, Fischer teaches the method according to claim 10, wherein the input message source comprises one of: a message queue; message broker software; a log file; an Application Programming Interface (API) endpoint; and a distributed stream-processing platform; and wherein the target system comprises one of: another message queue; another log file; another Application Programming Interface (API) endpoint; and a database table that the processed message results are to be inserted into ([⁋ 0008], data is received via either an external or internal communication interface [i.e. the input message source] and required to conform to the rule-set validation criteria before being passed from the processor to the appropriate outgoing interface [i.e. the target system]).

Claim 12, Fischer teaches a system comprising at least one hardware-based processor and memory of a message stream processing engine, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor- executable instructions, when executed by the hardware-based processor (Fig. 4, 0035-0040).
The rest of the limitations of Claim 12 are rejected under the same rationale as claim 1.

Claims 15-16 and 18-19 are rejected under the same rationale as claims 5-6 and 10-11.

Regarding Claim 20, Fischer teaches a non-transitory, computer-readable medium containing instructions thereon (⁋ 0026).
The rest of the limitations of Claim 20 are rejected under the same rationale as claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Attig Abnous and Shanley, further in view of Santos et al. US 2012/0317566 (hereafter “Santos”).

Regarding Claim 8, Fischer in view of Attig, Abnous and Shanley do not explicitly teach, however, Santos teaches at least one of the plurality of code- based validation rules complies with: an at least schema declares that an incoming message must include fields defined in the validation rule for validation of the incoming message to be successful, and that the incoming message is permitted to include other fields not defined in the validation rule while still allowing for validation of the incoming message to be successful ([⁋ 0016], A pattern matching specification can define exact values or wildcard values, which match any value, to each of the fields defined by the rule table. For example to match all packets sent by a given server, a rule can be defined with pattern matching specifying the server IP address as an exact value and specifying all other fields as wildcards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rule for validate packets that define exact values need to match to be successful and also permit wildcard values as taught by Santos as a predictable alternative to specify pattern matching rule to allow or deny a packet or message.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Attig, Abnous and Shanley further in view of Davis et al. US 2003/0233516 (hereafter “Davis”).

Regarding Claim 9, Fischer in view of Attig, Abnous and Shanley do not explicitly teach. however, Davis teaches the method according to claim 1, wherein at least one of the plurality of code- based validation rules complies with: an at most schema that declares that any fields in an incoming message must exist in and conform to the validation rule for validation of the incoming message to be successful, and that not all fields declared in the validation rule are required to exist in the incoming message for validation of the incoming message to be successful ([⁋ 0028], The filter rules capable of having an exact match or an almost exact match are separated from the remaining filter rules. A filter rules having an almost exact match require an exact match for a value in one or more fields of a key, but do not require the remaining fields of the key to match any value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rule that define match values for one or more field, but not all field need to be matched to be successful .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Attig, Abnous and Shanley further in view of Santos and Davis.

Claim 17 is rejected under the same rationale as claims 7-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419